STATE OF WEST VIRGINIA
                                                                                   FILED
                          SUPREME COURT OF APPEALS                            September 17, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
JOHN E. MEADOWS,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-1084 (BOR Appeal No. 2049399)
                   (Claim No. 2011004094)

COBALT COAL CORPORATION MINING, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner John E. Meadows, by Gregory S. Prudich, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Cobalt Coal Corporation Mining,
Inc., by Daniel G. Murdock, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated September 25, 2014, in
which the Board affirmed an April 18, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s April 2, 2013,
decision denying Mr. Meadows’s authorization for Brachial Plexus Injections and ongoing care.
The Court has carefully reviewed the records, written arguments, and appendices contained in
the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Meadows worked as a mine foreman for Cobalt Coal Corporation Mining, Inc., when
he suffered a neck injury while moving mining cable. The claim was held compensable for
cervical spine strain and thoracic spine strain. Marc Swanson, M.D., treated Mr. Meadows from
July 26, 2011, until April 16, 2013, and requested authorization for Brachial Plexus Injections
and ongoing care. Paul Bachwitt, M.D., performed an independent medical evaluation and found
that no further treatment is needed for the compensable injury. The claims administrator denied
authorization for Brachial Plexus Injections and ongoing care requested by Dr. Swanson based
                                                1
on Dr. Bachwitt’s findings. Prasadarao B. Mukkamala, M.D., performed an independent medical
evaluation and concluded that Mr. Meadows has reached maximum medical improvement and
no further treatment or diagnostic testing other than a home exercise program is needed. Dr.
Mukkamala found that there is no indication for the Brachial Plexus Injections and that Mr.
Meadows’s current symptoms are related to degenerative conditions that are not compensable.
Mr. Meadows has two pre-existing work-related injuries to his neck and cervical area, one
occurred in March of 2003 and one in October of 2007. Both of Mr. Meadows’s claims for these
injuries were held compensable, and he received at least one prior permanent partial disability
award.

        The Office of Judges affirmed the claims administrator’s decision and found that based
upon a preponderance of evidence, Mr. Meadows has failed to show that the requested treatment
is medically related and reasonably required in treatment of his compensable conditions. The
Board of Review affirmed the Order of the Office of Judges. On appeal, Mr. Meadows disagrees
and asserts that the Board of Review erroneously concluded that the treatment being provided
and authorization that is requested are for degenerative changes unrelated to the compensable
injury. Cobalt Coal Corporation Mining, Inc., maintains that Dr. Bachwitt found Mr. Meadows
has reached maximum medical improvement and that Dr. Bachwitt’s conclusion is supported by
Mr. Meadows’s condition not significantly improving with Dr. Swanson’s years of “opioids and
injections” treatment and by the MRI reports of record, which establish the pathology in Mr.
Meadows’s cervical spine is pre-existing, progressive, and degenerative in nature. Cobalt Coal
Corporation Mining, Inc., further maintains that the treatment sought grossly exceeds the
guidelines in West Virginia Code of State Rules § 85-20 (2006) that provide the expected
recovery period for a cervical strain is four to eight weeks and not to exceed twelve weeks since
Mr. Meadows’s injury happened in 2010.

        Mr. Meadows was examined by three physicians, Dr. Bachwitt, Dr. Mukkamala, and Dr.
Swanson. Dr. Swanson found the requested treatment was somewhat related to Mr. Meadows’s
compensable injury and testified that he was treating Mr. Meadows for significant cervical
neuroaxial disease which was pre-existing and aggravated by the injury in this claim. However,
Dr. Bachwitt concluded that Mr. Meadows has reached maximum medical improvement and no
further treatment is needed for the compensable cervical and thoracic sprains/strains. Dr.
Mukkamala determined that there was no indication for brachial injections and that Mr.
Meadows’s current symptoms are related to degenerative conditions that are not compensable.
The Office of Judges concluded that the findings of Dr. Bachwitt and Dr. Mukkamala are most
persuasive particularly because Dr. Swanson is treating Mr. Meadows for cervical neuroaxial
disease which is not a compensable condition. The Office of Judges found that based upon a
preponderance of evidence, Mr. Meadows has failed to show that the requested treatment is
medically related and reasonably required in treatment of his compensable conditions.

       The Board of Review agreed with the Office of Judges. This Court agrees with the Board
of Review because Dr. Swanson is treating Mr. Meadows for a non-compensable condition. The
only other two physicians of record who opined whether the treatment is medically necessary for
the compensable injury both found that Mr. Meadows has reached maximum medical
improvement and does not need further treatment for the compensable injury.
                                               2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: September 17, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                3